Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	At prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   
Claim 1 recites: 

[X]n*1 is the earth pressure load, expressed as a matrix of n rows and 1 column; 
[W]n*1 is the deformation of the segment, expressed as a matrix of n rows and 1 column;
(2) establishing physical model of the tunnel structure;
(3) based on said physical model of the tunnel structure, designing n groups of different loads to obtain n groups of different deformation values, and expressed in matrix form as the load matrix [s]n*n, and the structural deformation matrix [v]n*n ; 
(4) based on Betty's theorem theory, constructing the equation [s]n*n*[X]n*1=[v]n*n*[W]n*1; 
(5) solving to get [Xi]n*1, which is the earth pressure load on the tunnel

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  The method recites purely mathematical steps for which to process data.  There is no recitation regarding a sensor arrangement or a final outcome, but merely a conclusion to a calculation.  Such activities the Federal Circuit has understood as a “mathematical concepts.” 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
None

 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:

Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	See above regarding the lack of additional elements for which Examiner may rely on to determine “significantly more than the judicial exception”  
This judicial exception is not integrated into a practical application for the reasons stated above. Claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (CN 2016/10980577 filed 11/08/2016). .
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
As to Claim 1, Pan teaches a method for calculating earth pressure load on a tunnel (Abstract), characterized in comprising the following steps: 
(1) regarding the interaction between the external soil and the tunnel as the earth pressure load on the tunnel structure, under the action of the soil load [X]n*1, the deformation of the tunnel structure [W]n*1 is formed, where n is the equal parts number of the tube segments (p. 2), 
[X]n*1 is the earth pressure load, expressed as a matrix of n rows and 1 column (p. 2); 
[W]n*1 is the deformation of the segment, expressed as a matrix of n rows and 1 column;
(2) establishing physical model of the tunnel structure;
(3) based on said physical model of the tunnel structure, designing n groups of different loads to obtain n groups of different deformation values, and expressed in matrix form as the load matrix [s]n*n, and the structural deformation matrix [v]n*n (p. 2); 
(4) based on Betty's theorem theory, constructing the equation [s]n*n*[X]n*1=[v]n*n*[W]n*1 (p. 2); 
(5) solving to get [Xi]n*1, which is the earth pressure load on the tunnel (p. 2-4).

As to Claim 2, Pan teaches wherein the earth pressure load in the step (1) is an arbitrary direction load, including a surface force perpendicular to the segment or a surface force not 

As to Claim 3, Pan teaches wherein the earth pressure load in the step (1) is a non-uniform distributed load, which is divided into n groups of loads with different values on the surface of the tunnel, and when the tunnel is a shield segment assembly type tunnel, n is the number of segments; when the tunnel is a pouring in site type tunnel, the value of n is determined according to the structural characteristics (Claim 3).

As to Claim 4, Pan teaches wherein in the step (1), the deformation of the tunnel structure is a whole circumferential deformation or a whole spatial deformation, and according to the physical model in the step (2), in case the physical model is a plane model, the deformation of the tunnel is a whole circumferential deformation; in case the tunnel structure is a three-dimensional model, the deformation of the tunnel is a whole spatial deformation (p. 3; claim 4 and 5).

As to Claim 5, Pan teaches wherein in the step (1), the deformation of tunnel structure is acquired by using a three-dimensional laser scanner, through detecting and acquiring the point cloud of the surface of the tunnel structure, to establish a tunnel structure model based on the point cloud, the tunnel structure deformation value [W]n*1 can be obtained (p. 4).

As to Claim 6, Pan teaches wherein in the step (2), the physical model of the tunnel structure is a model capable of replacing the original tunnel structure to express the relationship 

As to Claim 7, Pan teaches wherein the matrix composed of a plurality of load-deformation relationships in the step (3) is a non-singular matrix (Claim 7).

As to Claim 8, Pan teaches wherein the matrix dimension in the step (3) is greater than or equal to the number of loads in the step (1) (Claim 8 and page 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Pat. 10,774,640) in view of Riederer (“Modelling of Ground Support in Tunnelling Using the BEM”; Dec. 20, 2009).
As to Claim 1, Simon teaches a method for calculating earth pressure load on a tunnel (Column 4, lines 24-32 “[i]ndeed, in the initial state, the ground 3 exerts an initial convergence pressure on the tunnel 1”; Column 4, lines 28-40), characterized in comprising the following steps: 
(1) regarding the interaction between the external soil and the tunnel as the earth pressure load on the tunnel structure, under the action of the soil load [X]n*1 (Column 6, lines 20-30), the deformation of the tunnel structure [W]n*1 is formed, where n is the equal parts number of the tube segments (Column 4, lines 13-41; Column 7-8, second layer 7; Figure 1, item 5 is a segment and the collection of 5 constitutes into a tunnel; Column 9, lines 5-20 teaches the optimization in tunnel construction), 
Simon is silent as to:
[X]n*1 is the earth pressure load, expressed as a matrix of n rows and 1 column; 
[W]n*1 is the deformation of the segment, expressed as a matrix of n rows and 1 column;
(2) establishing physical model of the tunnel structure;
(3) based on said physical model of the tunnel structure, designing n groups of different loads to obtain n groups of different deformation values, and expressed in matrix form as the load matrix [s]n*n, and the structural deformation matrix [v]n*n; 
(4) based on Betty's theorem theory, constructing the equation [s]n*n*[X]n*1=[v]n*n*[W]n*1; 
(5) solving to get [Xi]n*1, which is the earth pressure load on the tunnel.

Riederer teaches:
 [X]n*1 is the earth pressure load, expressed as a matrix of n rows and 1 column (p.80-81); 
[W]n*1 is the deformation of the segment, expressed as a matrix of n rows and 1 column (p.7 “systematic deformation measurement”; p.8 “strength-deformation”; p. 13 “non-linear deformability”; p. 149-153 depicts the forces and deformation of the tunnel roof; the skilled artisan would know that matrices are necessary to generate such models.  See p. 22-27 );
(2) establishing physical model of the tunnel structure (See p. 22-30);
(3) based on said physical model of the tunnel structure, designing n groups of different loads to obtain n groups of different deformation values, and expressed in matrix form as the load matrix [s]n*n, and the structural deformation matrix [v]n*n (See p. 22-30); 
(4) based on Betty's theorem theory, constructing the equation [s]n*n*[X]n*1=[v]n*n*[W]n*1 (p.24-27); 
(5) solving to get [Xi]n*1, which is the earth pressure load on the tunnel (p.83-88; p148-153).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Simon teaches that tunnels may be made underground in which underground pressures must be considered.  Simon is does not specifically recites the use of Betti’s theorem or the use of matrix analysis.  Riederer teaches strain tensors which are matrices and the use of Betti’s theorem.  One would be motivated to make this combination to better calculate the forces which a material must endure while building and constructing a tunnel.
	


As to Claim 8 The method for calculating earth pressure load on a tunnel according to claim 1, wherein the matrix dimension in the step (3) is greater than or equal to the number of loads in the step (1) (Column 4, lines 25-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 (a)
        2 See Id.